              Case 2:12-cr-00185-TLN Document 375 Filed 06/02/20 Page 1 of 2



 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   ROBB CHEAL
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        ) Case No.: 2:12-cr-0185 TLN
                                                      )
11                           Plaintiff,               ) STIPULATION AND ORDER TO
                                                      ) CONTINUE STATUS CONFERENCE
12           vs.                                      )
                                                      )
13   ROBB CHEAL,                                      )
                                                      )
14                           Defendants.              )
                                                      )
15
16
             IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Robb Cheal, that the previously-scheduled status
19
     conference date of June 4, 2020, be vacated and the matter set for status conference on September
20
     24, 2020 at 9:30 a.m.
21
             This continuance is requested because defense counsel needs time to review discovery in
22
     this case. Undersigned is new to the case and the amount of discovery is voluminous. Also, the
23
     coronavirus pandemic warrants a continuance. The matter is post-plea and does not require an
24
     exclusion of time.
25
             The Government concurs with this request.
26
             Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
27
     /////
28



                                                  1
     Stipulation and Order to Continue Status Conference
               Case 2:12-cr-00185-TLN Document 375 Filed 06/02/20 Page 2 of 2



 1            IT IS SO STIPULATED.
 2   Dated: June 1, 2020                                   Respectfully submitted,
 3                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 4                                                         Attorney for Defendant
                                                           ROBB CHEAL
 5
     Dated: June 1, 2020                                   McGREGOR SCOTT
 6                                                         United States Attorney
 7                                                         By: /s/ Michael E. Hansen for
                                                           JASON HITT
 8                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
 9
10                                              ORDER
11                  The Court, having received, read, and considered the stipulation of the parties,
12   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
13   order.
14                  It is further ordered that the June 4, 2020, status conference shall be continued
15   until September 24, 2020, at 9:30 a.m.
16            IT IS SO ORDERED.
17
     DATED: June 1, 2020
18
                                                            Troy L. Nunley
19                                                          United States District Judge

20
21
22
23
24
25
26
27
28



                                                  2
     Stipulation and Order to Continue Status Conference
